Title: From George Washington to Samuel Powel, 30 June 1787
From: Washington, George
To: Powel, Samuel



Sir,
Philadelphia June 30th 1787

In a letter which I have lately had the honor to receive from Arthur Young Esqr. Author of the Tours, and many other useful publications on practical farming in the following paragraphs.
“I am informed &c.
The annals alluded to accompany this letter, and I have particular pleasure in being the mideum thro’ which they are convd to the agricultural Society of this City, for the success of whose laudable endeavors to promote Agricultur, my best wishes are offered. I have the honor to be Sir Yrs &c.

G. Washington

